In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-249 CR

____________________


HAROLD LEE THOMAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98711




MEMORANDUM OPINION

	Appellant Harold Lee Thomas was indicted for burglary of a habitation.  Thomas pled
guilty pursuant to a plea bargain.  The trial court found the evidence sufficient to find
Thomas guilty, but deferred further proceedings, placed Thomas on community supervision
for four years, and assessed a fine of $500.  The State subsequently filed a motion to revoke
Thomas's unadjudicated community supervision.  Thomas pled "true" to one of the alleged
violations of the terms of his community supervision.  The trial court found that Thomas
violated the terms of his community supervision, found Thomas guilty of burglary of a
habitation, and assessed punishment at thirteen years of confinement.  Thomas then filed this
appeal.
	Thomas's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Thomas filed a pro se brief in response.  The Court of Criminal Appeals directs
that we not address the merits of issues raised in Anders briefs or pro se responses.  Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may
determine either: (1) "that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error[;]" or (2) "that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to
brief the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (1)


	AFFIRMED.



							_______________________________
								 STEVE McKEITHEN
								       Chief Justice								
Submitted on December 19, 2007       
Opinion Delivered January 2, 2008
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.